Title: From John Adams to Abigail Smith Adams, 17 August 1803
From: Adams, John,Adams, Abigail Smith
To: Adams, Abigail Smith

August 17, 1803
Know all Men by these Presents, that We John Adams of Quincy in the County of Norfolk and Commonwealth of Massachusetts, Esquire, and Abigail Adams his Wife, In consideration of one Dollar to each of us paid by John Quincy Adams of Boston in the County of Suffolk & Commonwealth of Massachusetts aforesaid Esquire, the Receipt whereof We do hereby acknowledge and for diverse other good and lawful considerations, have given, granted, bargaind, sold, conveyed and confirmed and by these presents, do give, grant, bargain sell convey and confirm to him the said John Quincy Adams and his Heirs and Assigns, all that Part of the Lands, Tenements, and Hereditaments of the late Norton Quincy Esquire, which He by his last Will bequeathed to the said Abigail Adams & her Heirs, it being one ninth Part of the said Norton Quincy’s real Estate, at the Time of his Decease (excepting such part thereof as was sold for the Payment of his Debts and Legacies, and excepting the part of a cedar swamp which we have conveyed, heretofore, to Cotton Tufts Junr:) To have and to hold the said Lands Tenements and Hereditaments, with all their Appurtenances and Privileges, to him the said John Quincy Adams and his Heirs and Assigns for ever, in Manner following, that is to say, in Trust for the Benefit and Use of us the said John and Abigail Adams, during our natural lives and to the Use of the Survivor of us, during the said Survivors natural Life and after our decease, to the Use of the said John Quincy Adams and of his Heirs and Assigns for ever—And we do hereby covenant to and with the said John Quincy Adams, that we are seized, in fee, of the premises in right of the said Abigail, that they are free of all Incumbrances and that We will warrant and defend the same to him the said John Quincy Adams and his Heirs and Assigns, against the lawful Claims of all persons Whatsover—
In Witness whereof We have hereto set our hands & Seals this Seventeenth Day of August in the year of our Lord One Thousand Eight hundred & Three
Signed Sealed and Delivered in presence of us


Cotton TuftsLouisa Catherine SmithJohn AdamsAbigail AdamsNorfolk s.s. Quincy August 18 1803
Then the above named John Adams & Abigail Adams acknowledged the above instrument by them subscribed to be their free Act and Deed before me
 John Gardner Justice Peace